DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “the second level memory being composed of dynamic 
random access memory” and further recites, “wherein, the second level of memory is to have byte addressable system memory storage cells arranged in three dimensions”.  However, based on Applicant’s specification, the three-dimensional memory is non-volatile memory, while DRAM is a volatile memory (See [0013], [0014] of Applicant’s specification).   Applicant’s specification does not disclose a three-dimensional DRAM memory.  
Applicant recites that the memory is byte addressable.  However, Applicant’s specification describes byte addressable memory as various non-volatile random access memories and not DRAM (See [0014] of Applicant’s specification).  
Applicant lists out a group of nonvolatile memories that “may be byte addressable so as to be implemented as main/system memory”.  However, does not state the same with respect to DRAM.
Applicant recites “wherein, the first level of memory is to have cache portion and a system memory portion”.  Applicant’s specification describes how the system memory is actually the far memory (i.e. the second level memory) and the cache portion is the near memory (i.e. the first level memory).  Each of these are on different level of the multi-level memory.  Applicant is directed to Applicant’s arguments which explicitly supports this interpretation/position (See page 7 of Applicant’s arguments dated 08/16/2021). 
Each of these reasons describe claim(s) that contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant correction and/or clarification is required.
	Claims 6 and 11 recites similar limitations and is rejected for the same reasons as recited with respect to claim 1.
	Claims 2-5, 7-10 and 12-15 depend from claims 1, 6 and 11 and are rejected by virtue of their dependency and/or for the reasons recited with respect to claims 1, 6 and 11.
Response to Arguments
In light of Applicant’s amendments, the previous 35 USC 112 rejection and 35 USC 103 rejection have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot as the 35 USC 112 rejection has been updated to take Applicant’s amendments into consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139